Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 1 of 6 PageID #: 103




          EXHIBIT D
        Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 2 of 6 PageID #: 104



Essential Checking                                                                           ®

Explanation of Various Key Services and Charges
Here are some details about Essential Checking services.



 Key Account Terms and Charges
 Monthly Service Charge                 $8.95                        Includes free debit cards, use of Capital One® image-enabled ATMs and
                                                                     access to our extensive branch network.
 Balance Requirement to                 $300 or a direct             • No monthly service charge when you keep a minimum daily balance of $300
 Avoid Monthly Service                  deposit of at least            or more in this account OR
 Charge
                                        $250                         • You receive at least one direct deposit in the amount of $250 or more each
                                                                       statement cycle.
 Minimum Deposit to                     $50                          A minimum deposit required at time of account opening.
 Open Account

 Pays Interest                          No                           This account does not earn interest.
 Online Banking and Bill Pay            Free                         There’s no charge for Online Banking or Bill Pay with this account.


 ATM Charges
 Capital One-Branded ATMs               Free                          When you use a Capital One-branded ATM to complete any transaction.


 Domestic Non-Capital One               $2                            For transactions made at non-Capital One-branded ATMs in the U.S. (plus any
 Bank ATMs                                                            fees the ATM owner charges).
 International ATMs                     $2 per transaction            For transactions made at ATMs outside of the U.S., Puerto Rico and the U.S.
                                        plus 3% of the total          Virgin Islands. This international ATM charge is in addition to fees that may be
                                        transaction amount            charged by the ATM operator.




Products and services are offered by Capital One, N.A., Member FDIC. ©2017 Capital One. Capital One is a federally registered service mark. All rights reserved.
If you have any questions, call us at 1-800-655-BANK (2265) or visit us at capitalone.com. For detailed account information, a list of other charges that
may apply to your account, or the Funds Availability Policy, please review the Essential Checking account disclosure and Rules Governing Deposit Accounts
agreement. Revised 4/2017.                                                                                                                                         1 of 5
        Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 3 of 6 PageID #: 105



Essential Checking
 Overdraft Options
 Option 1:                              Automatic                    ATM/everyday debit card transactions that would overdraw your account are
 Default Coverage                                                    generally declined. For other overdrafts, such as checks, $35 fee if transaction
                                                                     paid, $35 non-sufficient funds (NSF) fee if declined.
 Option 2:                              Opt-In Required              ATM/everyday debit card transactions that would overdraw your account are
 Full Coverage                                                       considered for payment; $35 fee if transaction paid, $0 if declined. For other
                                                                     overdrafts, such as checks, $35 fee if transaction paid, $35 NSF fee if declined.
 No Coverage                                                         You can always let us know that you do not want any coverage. Transactions
                                                                     that will overdraw your account will generally be declined. ATM/everyday debit
                                                                     card transactions will not incur an NSF fee; other transactions, such as checks,
                                                                     ACH transfers, etc., will incur a $35 NSF fee.
 Overdraft Transfer
 Linked to Checking or                  No Fee                       If you are enrolled, a single transfer will be initiated at the end of the business
 Savings Account                                                     day to cover overdraft transactions.



 Overdraft-Related Charges
 Overdraft                              $35                           If we choose to pay a transaction (debit, ATM, check, ACH, etc.) even though it
                                                                      takes your account balance below zero. This fee only applies to debit and ATM
                                                                      transactions if you opt in.

 Non-Sufficient Funds (NSF)             $35                           If we choose to decline a check or ACH transaction due to insufficient funds in your
                                                                      account. These transactions may be subject to additional charges or penalties
                                                                      charged by the payee.

 Extended Overdraft                     Free                          Some banks charge for keeping a negative account balance for consecutive
 Charge                                                               days. We won’t charge you for this.
 Maximum Number of                      Four                          We won’t charge your account more than four fees (overdraft or NSF) in a day.
 Overdraft Fees Per Day

 Overdraft Fee Threshold                $5                            We won’t charge a fee if your account is overdrawn by $5 or less at the end of
                                                                      the day.
                                                                      If your account is overdrawn by more than $5, a fee will be charged on each
                                                                      overdraft transaction, regardless of the amount.
                                                                      For example, if two transactions of $2.50 each cause an overdraft totaling
                                                                      $5.00, we won’t charge any overdraft fees. If three transactions of $2.50 each
                                                                      caused an overdraft totaling $7.50, you would pay a fee on each $2.50 charge.




Products and services are offered by Capital One, N.A., Member FDIC. ©2017 Capital One. Capital One is a federally registered service mark. All rights reserved.
If you have any questions, call us at 1-800-655-BANK (2265) or visit us at capitalone.com. For detailed account information, a list of other charges that
may apply to your account, or the Funds Availability Policy, please review the Essential Checking account disclosure and Rules Governing Deposit Accounts
agreement. Revised 4/2017.                                                                                                                                         2 of 5
        Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 4 of 6 PageID #: 106



Essential Checking
 Ways to Avoid Overdraft Charges
 Use online, mobile, and telephone banking to stay on top of your account.
 • Set up low balance and overdraft alerts by text or email (carrier fees may apply).
 • Make a no-cost transfer between your Capital One Bank accounts either through Online Banking, at Capital One-branded ATMs,
   or at your nearest location.
 • Make free transfers to your account from most other banks and brokerage firms.
 • If you have previously opted in to have ATM withdrawals and everyday debit card transactions considered for overdraft coverage,
   you can opt out anytime. Or, if you prefer, you can opt out to have all types of transactions declined if they would cause an overdraft.




Products and services are offered by Capital One, N.A., Member FDIC. ©2017 Capital One. Capital One is a federally registered service mark. All rights reserved.
If you have any questions, call us at 1-800-655-BANK (2265) or visit us at capitalone.com. For detailed account information, a list of other charges that
may apply to your account, or the Funds Availability Policy, please review the Essential Checking account disclosure and Rules Governing Deposit Accounts
agreement. Revised 4/2017.                                                                                                                                         3 of 5
        Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 5 of 6 PageID #: 107



Essential Checking
 How Deposits and Withdrawals Work
 The Order in Which                     We’ll post items to your account using the following priority:
 Withdrawals and Deposits               • Credits received by the close of our business day, like check or cash deposits that increase your
 Are Processed                            balance, generally post to your account before everything else.
                                        • Debits, like ATM withdrawals and debit card transactions that decrease your balance, will be
                                          divided up into categories of similar types of transactions—and we’ll use the date and time of your
                                          transactions when we have them. If we don’t have this information, we’ll post transactions based on
                                          dollar amount. Visit www.capitalone.com/bank/credits-and-debits/order for more details.

 When Your Deposits                     Same Business Day
 Are Available                          • Electronic deposits received (i.e., direct deposit or wire transfer).
 (Funds Availability Policy)            Next Business Day
                                        • Our general policy is to make your funds available for withdrawal on the first business day after the
                                          day we receive your deposit.
                                        • State and local government checks; cashier’s, certified or teller’s checks; and traveler’s checks if the
                                          checks are payable to you and you request that the teller use a special deposit slip when processing
                                          your deposit.
                                        Second Business Day
                                        • In some cases, we may delay your ability to withdraw funds beyond the FIRST business day. The
                                          delayed funds will generally be available by the SECOND business day after the day of deposit;
                                          however, the first $200 will be available on the FIRST business day.
                                        Longer Delays May Apply
                                        • Funds you deposit by check may be delayed for a longer period under certain circumstances.
                                        • We’ll notify you if we delay your availability to withdraw funds for any reason, and we’ll tell you when
                                          the funds will be available.
                                        Business Day and Cutoff Times (when deposits are considered received)
                                        • A “business day” is every day except Saturdays, Sundays, and federal holidays.
                                        • Deposits made at a branch on a business day will be credited that business day. Deposits made at an
                                          ATM after 9 p.m. ET/8 p.m. CT will be credited the next business day.



 Related Charges
 Stop Payment                           $35 per item                 A request by the customer not to honor a specified check drawn on his or her
                                                                     account before it’s paid.




Products and services are offered by Capital One, N.A., Member FDIC. ©2017 Capital One. Capital One is a federally registered service mark. All rights reserved.
If you have any questions, call us at 1-800-655-BANK (2265) or visit us at capitalone.com. For detailed account information, a list of other charges that
may apply to your account, or the Funds Availability Policy, please review the Essential Checking account disclosure and Rules Governing Deposit Accounts
agreement. Revised 4/2017.                                                                                                                                         4 of 5
        Case 1:19-cv-00473-DG-RER Document 1-5 Filed 01/24/19 Page 6 of 6 PageID #: 108



Essential Checking
Optional Services
You may never need any of these services, but we want to provide you with the charges that apply just in case.


 Statement Services
 Statement Balancing                    $20 per hour                  We’ll balance your account for you. There’s a $10 minimum charge.
 Snapshot Statement                     $5 per statement              Printing a statement of your account transactions from the last statement
 (without checks)                                                     date through the mid-statement date you provide.
 Statement Copy                         $5 per statement              Providing additional copies of your statement that you pick up at a branch or
                                                                      ask us to fax or mail.
 Statement Copy from                    Free                          Downloading and printing statement copies from the past 18 months using
 Online Banking                                                       Online Banking.


 Wire Transfer Services
 Domestic and Foreign                   $15 per transfer              A wire transfer that’s deposited into your account from another bank account.
 Incoming
 Domestic Outgoing                      $25 per transfer              A wire transfer that you send from your account to another U.S. bank account.
 Foreign Outgoing                       $40 per transfer              A wire transfer that you send from your account to a bank account outside of
                                        if wire is in foreign         the U.S.
                                        currency
                                        $50 per transfer if
                                        wire is in U.S. dollars


 Miscellaneous
 Orders for Checks or                   Varies (based on              An order of personal checks, deposit slips, or other.
 Supplies                               items ordered)
 Cashier’s Check                        $10 per check                 A check guaranteed by the bank.
 Document Copies                        $5 per item                   We’ll provide paper copies of some documents that you request.
 Account Research                       $20 per hour                  We’ll research your account for you. There’s a $10 minimum charge.
 Collections (Domestic)                 $20 per item                  We facilitate a payment for a non-check item drawn on a U.S. bank, such as a
                                                                      draft.
 Collections (Foreign)                  $35 per item                  We facilitate a payment for an item that’s drawn on a non-U.S. bank.




Products and services are offered by Capital One, N.A., Member FDIC. ©2017 Capital One. Capital One is a federally registered service mark. All rights reserved.
If you have any questions, call us at 1-800-655-BANK (2265) or visit us at capitalone.com. For detailed account information, a list of other charges that
may apply to your account, or the Funds Availability Policy, please review the Essential Checking account disclosure and Rules Governing Deposit Accounts
agreement. Revised 4/2017.                                                                                                                                         5 of 5
